COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-12-01124-CR
Trial Court Cause
Number:                     1243459
Style:                      Casey Demon Carmon
                            v The State of Texas
                    *
Date motion filed :         June 17, 2013
Type of motion:             Extension of time to file appellant's brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                              May 6, 2013
         Number of previous extensions granted:          1
         Date Requested:                                 August 1, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Laura C. Higley
                          Acting individually             Acting for the Court

Panel consists of

Date: June 25, 2013